

115 HR 4291 IH: Precision Farming Act
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4291IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Ms. Stefanik introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo utilize loans and loan guarantees under the rural broadband access program to provide broadband
			 service for agricultural producers and to provide universal service
			 support for installation charges for broadband service for agricultural
			 producers in order to improve precision farming and ranching, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Precision Farming Act. 2.Loan priorities in providing access to broadband telecommunications services in rural areasSection 601(c)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)(2)) is amended—
 (1)by striking and at the end of subparagraph (C); (2)by redesignating subparagraph (D) as subparagraph (E) and, in such subparagraph, by striking in the applications of the applicants; and
 (3)by inserting after subparagraph (C) the following new subparagraph (D):  (D)give priority to applicants that offer to provide broadband service, at better than the minimum acceptable level of broadband service established under subsection (e), to agricultural producers in the proposed service territory to improve their ability to conduct precision farming or ranching, as determined by the Secretary; and.
 3.Universal service support for broadband service installation charges for agricultural producersSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:
			
				(m)Support for broadband service installation charges for agricultural producers
 (1)In generalA provider of broadband service serving a geographic area shall, upon a bona fide request from an agricultural producer for connection to such service to improve the ability of the producer to conduct precision farming or ranching, install any line or other facility or equipment necessary to enable such connection at a discount from the amount that the provider would charge other parties for a similar installation.
 (2)Amount of discountThe amount of the discount provided under paragraph (1) shall be the lesser of— (A)the amount that the provider would charge other parties for a similar installation; or
 (B)$15,000. (3)Limit of one discount per agricultural producerAn agricultural producer may not receive more than one discount under paragraph (1).
 (4)Offset or reimbursementA provider of broadband service that makes an installation under paragraph (1) shall— (A)have an amount equal to the amount of the discount provided under such paragraph treated as an offset to its obligation to contribute to the mechanisms to preserve and advance universal service; or
 (B)notwithstanding the provisions of subsection (e), receive reimbursement utilizing the support mechanisms to preserve and advance universal service.
 (5)Consistency with rural broadband access programThe Commission shall, in consultation with the Secretary of Agriculture, promulgate such regulations as are necessary to ensure that this subsection is carried out in a manner that is consistent with the manner in which the Secretary of Agriculture carries out subparagraph (D) of section 601(c)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)(2))..
		